UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of20February 2014 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 20th February 2014 Allied Irish Banks, p.l.c. announces date for release of 2013 Annual Results Allied Irish Banks, p.l.c. ("AIB") will publish its 2013 Annual Results at 07.00 GMT on Wednesday 5th March 2014. -ENDS- For further information please contact: Niamh Hennessy Media Relations Manager AIB Bankcentre Dublin Tel: +353-1-7721382 email: niamh.n.hennessy@aib.ie  ALLIED IRISH BANKS, p.l.c. (Registrant) Date:20Febraury2014 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
